PER CURIAM:
H. Leon Merritt appeals the district court’s orders dismissing his tort case and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Merritt v. United States, No. CA-04-442-1 (E.D. Va. filed June 16 and entered June 18, 2004; filed July 16 and entered July 19, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED